Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Stein on 2-25-21.

The application has been amended as follows: 


1. (Currently Amended) A radio communication equipment installed on a vehicle, comprising:
	a radio communicator configured to perform radio communication with a network; and
	a controller configured to perform location registration and emergency call origination to a public safety answering point (PSAP) as an emergency call process via the network, wherein
	the controller is configured to,
determine that the emergency call origination has failed;
perform any one of termination of the emergency call process or continuation of the emergency call process, according to a failure cause value notified via the network, when at least one of the location registration and the emergency call origination is failed when the emergency call process is performed via the network in occurrence of an emergency situation [[, and]];

receive, as the failure cause value of the emergency call origination, a first failure cause value indicating that a telephone number of the radio communication equipment is not notified to the PSAP even when the location registration is successful;
terminate the emergency call process in response to receiving the first failure cause value;
receive, as the failure cause value of the emergency call origination, a second failure cause value indicating that the telephone number of the radio communication equipment is notified to the PSAP when the location registration is successful; and
retry the emergency call in response to receiving the second failure cause value.






7. (Currently Amended) A control method for a radio communication equipment installed on a vehicle, the radio communication equipment comprising:
	a radio communicator configured to perform radio communication with a network, and
	a controller configured to perform location registration and emergency call origination to a public safety answering point (PSAP) as an emergency call process via the network, 
	the control method for the radio communication equipment, comprising
		determining that the emergency call origination has failed;
performing any one of termination of the emergency call process or continuation of the emergency call process, according to a failure cause value notified via the network, when at least one of the location registration and the emergency call origination is failed when the emergency call process is performed via the network in occurrence of an emergency situation [[, and]];

receiving[[e]], as the failure cause value of the emergency call origination, a first failure cause value indicating that a telephone number of the radio communication equipment is not notified to the PSAP even when the location registration is successful;
terminating[[e]] the emergency call process in response to receiving the first failure cause value;
receiving[[e]], as the failure cause value of the emergency call origination, a second failure cause value indicating that the telephone number of the radio 
retrying the emergency call in response to receiving the second failure cause value.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the features of retrying or ending the emergency call based on the two different reasons/causes (whether the phone number is or is not notified to the PSAP), as now recited. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646